UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DISTRIBUIDORA DE DISCOS KAREN
 C. POR A., et al.,
                      Plaintiffs,                                     13-CV-7706 (JPO)

                       -v-                                                 ORDER

 UNIVERSAL MUSIC GROUP, INC., et
 al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

         On December 23, 2019, the parties filed a status letter indicating that a settlement in

principle of this case had been reached, and a settlement would be finalized “within the first few

weeks of the New Year.” (Dkt. No. 158.) There has been no further communication with the

Court.

         Accordingly, the parties are directed to (1) file a letter concerning the status of the case or

(2) file a stipulation of dismissal on or before February 17, 2020.

          SO ORDERED.

Dated: February 3, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
